DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “v-clamp, comprising…said set of bearings makes surface-to-surface rolling contact with outer surfaces of the pair of tubular body end flanges”. The original disclosure recites, “[i]n the embodiment presented by FIGS. 1-4, the v-clamp 10 includes a band 40, a closure mechanism 42, and a bearing assembly 44.” However, it is not clear to the Examiner how a pair of tubular body end flanges are a v-clamp, as Applicant is claiming a v-clamp and not claiming first and second tubular bodies having a pair of tubular end flanges in combination with a v-clamp.
Claim 12 recites “v-clamp comprising…a third surface-to-surface contact is established between said first set of bearings and a first outer surface of a first end flange, and a fourth surface-to- surface contact is established between said second set 
Claim 19 recites “v-clamp comprising…a first surface-to-surface contact is established between said first set of bearings and a first outer surface of a first end flange, and a second surface-to-surface contact is established between said second set of bearings and a second outer surface of a second end flange”. The original disclosure recites, “[i]n the embodiment presented by FIGS. 1-4, the v-clamp 10 includes a band 40, a closure mechanism 42, and a bearing assembly 44.” However, it is not clear to the Examiner how a pair of tubular body end flanges are a v-clamp, as Applicant is claiming a v-clamp and not claiming first and second tubular bodies having a pair of tubular end flanges in combination with a v-clamp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5868442, Lin.
In regards to claim 1, in Figure 2 below and paragraphs detailing said figure, Lin discloses a v-clamp, comprising: a band (12, 13) extending circumferentially from a first end to a second end; a closure mechanism situated adjacent said first and second ends (10), said closure mechanism having a fastener (11); and a set of bearings (14) disposed at a radially-inboard side of said band; wherein, in the midst of tightening said band via said closure mechanism on a pair of tubular body end flanges (any convenient flanges having any convenient shape, size, configuration and/or function), said set of bearings makes surface-to-surface rolling contact with outer surfaces of the pair of tubular body end flanges, and said set of bearings is a set of ball bearings or a set of roller bearings.


    PNG
    media_image1.png
    626
    446
    media_image1.png
    Greyscale

Note, the first and second tubular bodies having a pair of tubular end flanges are not considered part of the claimed invention.

In regards to claim 3, Figure 2 above and paragraphs detailing said figure, Lin discloses said set of bearings is disposed radially-inboard of said basewall and axially-inward of said first sidewall and axially-inward of said second sidewall.
In regards to claim 7, Figure 2 above and paragraphs detailing said figure, Lin discloses said set of bearings spans a circumferential extent at said radially-inboard side of said band that at least partially overlaps with a full circumferential extent of said band taken between said first and second ends of said band.
In regards to claim 9, Figure 2 above and paragraphs detailing said figure, Lin discloses s in the midst of tightening said band via said closure mechanism on the pair of tubular body end flanges, said band lacks surface-to-surface sliding contact with the outer surfaces of the pair of tubular body end flanges.
	In regards to claim 10, Figure 2 above and paragraphs detailing said figure, Lin discloses sin the midst of tightening said band via said closure mechanism on the pair of tubular body end flanges, rolling friction is generated between the v-clamp and the pair of tubular body end flanges, and sliding friction between the v-clamp and the pair of tubular body end flanges is absent.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
	Applicant argues that “the detailed description and claims are consistent in that the pair of tubular end flanges are parts that are engaged by the v-clamp”. The Examiner disagrees. Applicant is claiming a v-clamp and not claiming first and second tubular bodies having a pair of tubular end flanges in combination with a v-clamp. Therefore, the pair of tubular body end flanges are not a v-clamp.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679